DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           PATRICK LAWRENCE and KATHLEEN KAMMER,
                         Appellants,

                                     v.

U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE FOR LEHMAN XS
              TRUST MORTGAGE PASS-THROUGH
               CERTIFICATES SERIES 2006-16N,
                         Appellee.

                               No. 4D17-1097

                            [February 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Roger    B.    Colton,    Judge;   L.T.    Case    No.
502015CA007623XXXXMB.

   Kelley A. Bosecker, St. Petersburg, for appellants.

  Nancy M. Wallace and Ryan D. O'Connor of Akerman LLP, Tallahassee,
and William P. Heller of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.